Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/20221 has been entered.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-12, 23, 25-29, 31-42, 53, 55-59 and 61-64 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2016/0269218 A1 to Zhang et al. (hereinafter Zhang) in view of US Publication US 2019/0200330 to Wikstrom et al. (Herein after Wikstrom) in view of US Publication US 2020/0136746 to Li et al. (Herein after Li) 

  	As to claims 1, 25, 31, 55 and 61-64, Zhang discloses a method for wireless communication at a user equipment (UE), comprising:
 	determining whether the UE is configured to support a modulation scheme (Zhang; [0223]; [0231]; [0188]-[0189]; discloses a UE sending information to the base station indicating that the UE support 256 QAM means UE is configured to support the modulation scheme) ;
 	identifying a plurality of transport block size values that are valid for data communications based at least in part on a capability to support the modulation scheme and whether the UE is configured with the modulation scheme (Zhang; Fig.5; [0188]; [0231] ; [0239] shows and discloses plurality of TBS size for a MCS Index (i.e Fig.5 shows if the MCS index is 1, then the TBS index values are 6,9. Fig.5-6 shows and discloses wherein the UE is configured with the modulation and coding scheme).
 	Zhang AT [0243] discloses TBS is used for data transmission, but fails to disclose identifying a scaled transport block size value that is based at least in part on a length of a transmission time interval (TTI). However, Wikstrom discloses    
    	identifying a scaled transport block size value that is based at least in part on a length of a transmission time interval (TTI) (Wikstrom; Abstract; [0005] discloses of determining scaling factor for the TBS. [0007]; [0058] discloses scale TBS is determined based on the TTI length)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention because both of the references disclose TBS. One would be motivated to combine the teaching so that TBS can be determined based on the length of the TTI and thus use the limited resources in an effective way.  
 	Zhang- Wikstrom discloses plurality of TBS values for data communication based on MCS that is supported by the UE and configured by the network node. Zhang- Wikstrom fails to using the scaled transport block for the data transmission for a MCS. However, Marinier discloses    
    	mapping the scaled transport block size value to a transport block size value of the plurality of transport block size values that are valid for the data communications based at least in part on the capability to support the modulation scheme and whether the UE is configured with the modulation scheme, wherein the scaled transport block size value is different than the mapped transport block size value (Li; [0044]-[0049]; Table 3 and Table 4 shows and discloses scaled TBS for a TBS is identified by the UE used for data transmission wherein the TBS is valid for data transmission based on MCS. [0044]-[0049]; Table 3 and Table 4 shows and discloses scaled transport block size is different than the mapped transport block size)
 	communicating, with a network device during the transmission time interval, data on a transport block having a size corresponding to the mapped transport block size (Li; [0044]-[0049]; discloses of sending data using the mapped transport block size)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention because both of the references disclose TBS. One would be motivated to combine the teaching so that scaled TBS is used for data transmission for a particular MCS.  

As to claims 2 and 32, the rejection of claim 1 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses further comprising: 
 	identifying a UE capability to support the modulation scheme, wherein determining whether the UE is configured to support the modulation scheme is based at least in part on the UE capability (Zhang; [0223]; [0231]; [0188]-[0189]) .

As to claims 3, 26, 33 and 56, the rejection of claim 1 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses, further comprising:
receiving, from the network device, configuration information for the modulation scheme (Zhang; [0223]; [0231]; [0188]-[0189])
determining that the UE is not configured with the modulation scheme based at least in part on the configuration information, wherein identifying the plurality of transport block size values is based at least in part on determining that the UE is not configured with the modulation scheme (Zhang; [0223]; [0230]; [0188]-[0189])

 	As to claims 4 and 34, the rejection of claim 3 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses, further comprising:
 	identifying a transport block size index based at least in part on a modulation coding scheme (MCS) index (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).
 	identifying a transport block size value in a transport block size lookup table based at least in part on the TBS index and an allocation of resource blocks (RBs) for the TTI (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).
 	scaling the transport block size value by a factor based at least in part on the length of the TTI, wherein the scaled transport block size value is based at least in part on the scaling (Wikstrom; Fig.6:S620; Abstract [0095]-[0096] discloses of applying the scaled factor to the base value to determine the transport block size). 
 	
 	 As to claims 5, 27 and 35, the rejection of claim 1 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses, wherein receiving the control signaling indicating the capability further comprises:
 receiving, from the network device, the control signaling indicating a network device capability to support the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]); and
determining whether the network device supports the modulation scheme based at least in part on the control signaling, wherein mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values is based at least in part on whether the network device supports the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).

As to claims 6 and 36, the rejection of claim 5 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses, further comprising:
disregarding transport block size values associated with the modulation scheme in a transport block size lookup table based at least in part on determining that the network device does not support the modulation scheme, wherein mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values is based at least in part on the disregarding (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).

As to claims 7 and 37, the rejection of claim 5 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses, wherein mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values is based at least in part on determining that the network device supports the modulation scheme and determining that the UE is not configured with the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189])

As to claims 8 and 38, the rejection of claim 7 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses, further comprising:
disregarding one or more transport block size values associated with the modulation scheme based at least in part on determining that the UE is not configured with the modulation scheme, wherein mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values is based at least in part on the disregarding (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189])

As to claims 9, 28, 39 and 57, the rejection of claim 5 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses, wherein the signal indicating the network device capability comprises a radio resource control (RRC) signaling, a UE-specific signaling, a system information block (SIB), or a downlink control information (DCI), or a combination thereof (Zhang; [0208])

As to claims 10, 40 and 58, the rejection of claim 5 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses, further comprising:
receiving, from the network device, configuration information for the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]), wherein determining whether the UE is configured with the modulation scheme comprises:
determining that the UE is configured with the modulation scheme based at least in part on the configuration information for the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]),
wherein identifying the plurality of transport block size values is based at least in part on determining that the UE is configured with the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).

As to claims 11 and 41, the rejection of claim 5 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses, further comprising:
identifying a transport block size index based at least in part on a modulation coding scheme (MCS) index (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]);
 	identifying a transport block size value based at least in part on the TBS index and an allocation of resource blocks (RBs) for the TTI (Wikstrom; Fig.6:S620; Abstract [0095]-[0096] discloses of applying the scaled factor to the base value to determine the transport block size); and
 	scaling the transport block size value by a factor based at least in part on the length of the TTI, wherein the scaled transport block size value is based at least in part on the scaling (Wikstrom; Fig.6:S620; Abstract [0095]-[0096] discloses of applying the scaled factor to the base value to determine the transport block size).

As to claims 12 and 42, the rejection of claim 1 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses wherein identifying the plurality of transport block size values comprises:
identifying the plurality of transport block size values in a transport block size lookup table based at least in part on whether the UE is configured with the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]), wherein mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values comprises:
mapping the scaled transport block size value to the transport block size value of the plurality of transport block size values in the transport block size lookup table (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).

As to claims 23 and 53, the rejection of claim 1 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses wherein communicating, with the network device during the TTI, comprises a downlink communication, an uplink communication, or both (Wikstrom; Fig.6: S605 discloses DCI. Here Wikstrom is applied for the 1st alternative)

As to claims 29 and 59, the rejection of claim 25 as listed above is incorporated herein. In addition, Zhang-Wikstrom- Li discloses, further comprising:
identifying the modulation scheme based at least in part on a network device capability (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).
determining a modulation coding scheme (MCS) index and an allocation of resource blocks (RBs) for the UE based at least in part on the modulation scheme (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).; and
transmitting the MCS index and the allocation of RBs to the UE using the transport block, wherein communicating data on the transport block having the size corresponding to the mapped transport block size value is based at least in part on transmitting the MCS index and the allocation of RBs to the UE using the transport block (Zhang; Fig.5; [0223]; [0231]; [0188]-[0189]).
	
4.	Claim(s) 24, 30, 54 and 60 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S. Pre-Grant Publication US 2016/0269218 A1 to Zhang et al. (hereinafter Zhang) in view of US Publication US 2019/0200330 to Wikstrom et al. (Herein after Wikstrom) in view of US Publication US 2020/0136746 to Li et al. (Herein after Li) in view of U.S. Pre-Grant Publication US 2019/0364585 A1 to Lee et al. (hereinafter Lee)

As to claims 24, 30, 54 and 60, Zhang-Wikstrom-Li discloses TTI.  Zhang-Wikstrom-Li fails to explicitly disclose shortened TTI. However, Lee discloses 
wherein the TTI comprises a shortened TTI (Lee; [0180]-[0181])
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teaching in order to use the limited resources in an effective way by using shorter TTI

Allowable Subject Matter
	Claims 13-22 and 43-52 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478